Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending. Claim 5 has been added by applicant. Previously withdrawn claims 3-4 are rejoined.  Claim 1 is the independent claim. 

Response to Amendment
The amendment filed on 08/26/2021 has been entered. The 112(b) rejection of the prior office action is withdrawn. Examiner thanks applicant for through and extensive comparison of the processing teachings of Oi and the instant application. Allowable subject matter is set forth below. Grounds for allowance are set forth below. However double patenting rejections are still maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/480,803 (‘803) in further view of Singh. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of ‘803 teach a hot-rolled steel sheet for coiled tubing with the same composition and with overlapping microstructure and properties as that recited in the instant claims 1-2 and 5. Furthermore, the steel sheet for coiled tubing of ‘803 when combined with the Singh teaching that sheet steel can be electric resistance welded into pipe (pg. 181, Fig. 3-2-1) meet the electric resistance welded tubing limitation. 
In the table below are the composition, microstructure and properties of the instant claims and the claims of ‘803.

Instant Claims 1-2
Claims 1-2 of ‘803
Composition (wt.%):
C
more than 0.10 to 0.16
more than 0.10 to 0.16
Si
0.1 to 0.5
0.1 to 0.5
Mn
1.6 to 2.5
1.6 to 2.5
P
0.02 or less
0.02 or less
S
0.005 or less
0.005 or less
Al
0.01 to 0.07
0.01 to 0.07
Cr
more than 0.5 to 1.5
more than 0.5 to 1.5
Cu
0.1 to 0.5
0.1 to 0.5
Ni
0.1 to 0.3
0.1 to 0.3
Mo
0.1 to 0.3
0.1 to 0.3
Nb
0.01 to 0.05
0.01 to 0.05
V
0.01 to 0.10
0.01 to 0.10
Ti
0.005 to 0.05
0.005 to 0.05
N
0.005 or less
0.005 or less 
At least one of:


Sn
0.001 to 0.005
0.001 to 0.005

0.001 to 0.003
0.001 to 0.003
Fe and inevitable impurities
Balance
Balance
Microstructure (vol.%):
Retained Austenite
 2 to 10 
10 or less
Martensite
 20 or less 
3 to 20
Bainite
Remainder  
Remainder
Properties: 
Yield Strength (MPa)
896 or more
7.0 or more
Uniform Elongation (%)
9.0 or more
10 or less

 In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/071,557 (‘557). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘557 teaches a hot-rolled steel sheet for an electric resistance welded steel pipe with an overlapping composition and microstructure as that recited in the instant claims 1-2 and 5. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
In the table below are the composition, microstructure and properties of the instant claims and the claims of ‘557.

Instant Claims 1-2
Claims 1-3 of ‘557

C
more than 0.10 to 0.16
0.10 to 0.18
Si
0.1 to 0.5
0.1 to 0.5
Mn
1.6 to 2.5
0.8 to 2.0
P
0.02 or less
0.001 to 0.020
S
0.005 or less
0.005 or less
Al
0.01 to 0.07
0.001 to 0.1
Cr
more than 0.5 to 1.5
0.4 to 1.0
Cu
0.1 to 0.5
0.1 to 0.5
Ni
0.1 to 0.3
0.01 to 0.4
Mo
0.1 to 0.3
0.5 or less
Nb
0.01 to 0.05
0.01 to 0.07
V
0.01 to 0.10
0.1 or less 
Ti
0.005 to 0.05
0.03 or less
N
0.005 or less
0.008 or less
At least one of:


Sn
0.001 to 0.005
---
Ca
0.001 to 0.003
0.005 or less
Fe and inevitable impurities
Balance
Balance
Microstructure (vol.%):
Retained Austenite and Martensite
---
4 to 20
Retained Austenite
 2 to 10 
---
Martensite
 20 or less 
---
Bainite
Remainder  
80 or more
Properties: 
Yield Strength (MPa)
896 or more
---
Uniform Elongation (%)
9.0 or more
---


‘557 is silent on properties, however substantially similar steel with the same compositions and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 7 of copending Application No. 16/500,617 (‘617). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 4 of ‘617 teaches a steel member which is a welded steel pipe with overlapping composition as that recited in the instant claims 1-2. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
In the table below are the composition, microstructure and properties of the instant claims and the claims of ‘617.

Instant Claims 1-2
Claims 1-2 and 4 of ‘617
Composition (wt.%):
C
more than 0.10 to 0.16
0.06 to 0.30
Si
0.1 to 0.5
0.002 to 1.5
Mn
1.6 to 2.5
0.4 to 2.5
P
0.02 or less
0.019 or less
S
0.005 or less
0.015 or less
Al
0.01 to 0.07
0.01 to 0.19
Cr
more than 0.5 to 1.5
0.001 to 0.9
Cu
0.1 to 0.5
0.001 to 0.45
Ni
0.1 to 0.3
0.001 to 0.45
Mo
0.1 to 0.3
0.001 to 0.45

0.01 to 0.05
0.001 to 0.15
V
0.01 to 0.10
0.001 to 0.15
Ti
0.005 to 0.05
0.010 to 0.120
N
0.005 or less
0.008 or less 
At least one of:


Sn
0.001 to 0.005
0.1 or less
Ca
0.001 to 0.003
0.0001 to 0.005
Fe and inevitable impurities
Balance
Balance
Microstructure (vol.%):
Retained Austenite
 2 to 10 
---
Martensite
 20 or less 
---
Bainite
Remainder  
---
Properties: 
Yield Strength (MPa)
896 or more
---
Uniform Elongation (%)
9.0 or more
---


 ‘617 is silent on the phases of the microstructure and steel member properties. The processing consisting of heating the steel to a temperature in the range of 650°C to 850°C to form welded steel tube of the instant app claim 3 is within the heating processing range of claim 7 of ‘617 of heating between 550°C to 1050°C to form the steel member. The microstructure of claim 1 and claim 5 would have naturally flowed from claim 7 of ‘617.
However substantially similar steel with the same composition and processing would be reasonably expected to have had the same properties and microstructure. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, with respect to the 103 rejection, filed 08/26/2021, have been fully considered. The extensive augments with respect to processing are persuasive.  The 103 rejection of the claims has been withdrawn. 

Regarding applicant’s argument with respect to patentably of different product:
	As for applicant’s argument with respect to different product, the teaching of Singh that sheet steel can be electric resistance welded into pipe (pg. 181, Fig. 3-2-1) meet the electric resistance welded tubing limitations. 

Regarding  Prior Art :
 The closest piece of prior art is Oi et al. (US-20080110535-A1, hereinafter Oi).
Oi teaches a high tensile strength steel material having an excellent delayed fracture resistance property that can be used as a line pipe ([0001]-[0002]) and that weldability of the steel material is desired ([0033], [0037], [0043], [0060], [0064]). Oi further teaches broad microstructural ranges ([0091], [0103]) and yield strength (pg. 8-9, table 3, examples of invention), and overlapping broad composition ([0016], [0059]-[0064]). 
The table below is a summary of the instant claim 1 and the broad ranges of Oi. 

Instant Claim 1
Oi Broad Range
Composition (wt.%):
C
more than 0.10 to 0.16
0.02 to 0.25
Si
0.1 to 0.5
0.01 to 0.8
Mn
1.6 to 2.5
0.5 to 2.0
P
0.02 or less
0.03 or less
S
0.005 or less
0.0004 to 0.0025

0.01 to 0.07
0.005 to 0.1
Cr
more than 0.5 to 1.5
2 or less
Cu
0.1 to 0.5
2 or less
Ni
0.1 to 0.3
4 or less
Mo
0.1 to 0.3
0.01 to 1
Nb
0.01 to 0.05
0.001 to 0.1
V
0.01 to 0.10
0.001 to 0.5
Ti
0.005 to 0.05
0.001 to 0.1
N
0.005 or less
0.0005 to 0.008
Fe and inevitable impurities
Balance
Balance
Microstructure (vol.%):
Retained Austenite
 2 to 10 
0.5 to 5
Martensite
 20 or less 
complete transformation from austenite to martensite or bainite
Bainite
Remainder  

Properties: 
Yield Strength (MPa)
896 or more
595 to 1492
Uniform Elongation (%)
9.0 or more
---


However Oi is silent on uniform elongation and Oi merely discloses completing a transformation from austenite to martensite or bainite while being completely silent about any volume fraction range of martensite or bainite. According to the instant specification, the claimed uniform elongation is dependent on microstructure, in particular the martensite and retained austenite volume reaction percentages ([0065]-[0066]). The retained austenite volume fraction or martensite are from the annealing after hot rolling. The range of tempering (annealing) temperatures of Oi range from 400°C to 680°C (Table 2, examples of invention) which slightly overlaps the instant specification ranges of annealing temperatures of 650°C to 850°C ([0074]-[0075]). 
The processing of Oi diverges from the instant discloser for the cooling after hot rolling step. Oi teaches a quenching is performed after hot rolling from a temperature of the Ar3 
Oi is silent about uniform elongation while the instant specification has numerous examples meeting the claimed elongation and comparative example outside the claimed elongation which are within the claimed composition and are overlapped by the broad range of Oi. Oi has two processing methods that barley overlap and do not render the claimed microstructure obvious. In turn, the microstructure and composition are needed for the uniform elongation property to naturally flow form. Taken as a whole the evidence for non-obviousness out weights that of obviousness.

Regarding Double Patenting: 
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only 
Applicant is further directed to MPEP 804 I.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734